DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,534,555. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are the same claims as presented in the patent with slightly different wording (with some of the dependent claims being exactly identical) and are almost identical to the originally submitted claims of the patent’s application.

Instant Application
Patent
1. A memory system for storing data in response to commands received from a Host, the memory system comprising: a memory control circuit to receive commands from the Host; at least one memory device configured to store data and receive command signals from the memory control circuit; at least one data buffer circuit associated with the at least one memory device; a communications link for communicating data between the Host and the at least one memory device, wherein the 

9. The system of claim 1, wherein the at least one data buffer circuit comprises a state machine-driven local address sequencer that has a pointer that identifies the next address tag location of the at least one data buffer circuit to write data, wherein the state machine-driven local address pointer of the at least one data buffer circuit is synchronized with a state machine driven local address pointer of the Host.




3. The system of claim 2, wherein the at least one data buffer circuit is configured to: receive store data from the Host over the data communications link between the Host and the data buffer circuit; in response to receiving the write-to-buffer command from the memory control circuit, obtain the local store data tag from the data buffer circuit local address sequencer; and push incoming store data into the data buffer pointed to by the local store data tag obtained from the data buffer circuit local address sequencer.
4. The system of claim 3, wherein only data is transmitted on the data communications link between the at least one data buffer circuit and the Host, and the memory control circuit is configured to send a memory device store command to the at least one memory device, the memory device store command comprising a command and an address location to store the data in the memory devices.
4. The system of claim 3, wherein only data is transmitted on the data communications link between the at least one data buffer circuit and the Host, and the memory control circuit is configured to send a store command to the at least one memory device, the store command comprising a command and an address location to store the data in the memory devices.
5. The system of claim 4, wherein the memory control circuit is further configured to send the store-from-buffer command along with the local store data tag to the at least one data buffer circuit.
5. The system of claim 4, wherein the memory control circuit is further configured to send the store-from-buffer command along with the local store data tag to the at least one data buffer circuit.
6. The system of claim 5, wherein the store-from-buffer command and the local store data tag are sent to the at least one data buffer circuit over a BCOM link between the memory control circuit and the data buffer circuit.
6. The system of claim 5, wherein the store-from-buffer command and the local store data tag are sent to the at least one data buffer circuit over a BCOM link between the memory control circuit and the data buffer circuit.
7. The system of claim 4, wherein the data buffer circuit is further configured to pull store data from the data buffer location pointed to by the local store data tag received with the store- from-buffer command from 


8. The memory system of claim 1, wherein the system further comprises at least one module having the memory circuit formed on a single chip, a group of data buffer circuits formed on separate chips and arranged on the module, and a plurality of memory devices formed as chips arranged in groups of on the module.
10. The system of claim 9, wherein the at least one data buffer circuit local address sequencer is configured to have the same local store data tags in the same sequence as a host state machine- driven local address sequencer.
9. The system of claim 1, wherein the Host local address sequencer and the at least one data buffer circuit local address sequencer both contain the same local store data tags in the same sequence.
11. The system of claim 10, further configured to check whether the at least one data buffer circuit state machine-driven local address sequencer has the same next local store data tag as the state machine-driven local address sequencer of the Host, and if the next local store data tag is different, then resetting at least one of the local address sequencer of the at least one data buffer circuit and the Host.
10. The system of claim 9, further configured to check whether the state machine-driven local address pointer of the Host has the same next local store data tag as the state machine-driven local address pointer of the at least one data buffer circuit, and if the pointer is different, then resetting at least one of the local address pointers of the Host and the data buffer circuit.
12. The system of claim 1, wherein only data and CRC are transmitted on the link between the Host and the data buffer circuit.
11. The system of claim 1, wherein only data and CRC are transmitted on the link between the Host and the data buffer circuit.
13. A memory system for reading and writing data to a memory device from the Host, wherein the Host has a local address sequencer that has local store tag data tags in a sequence; the system comprising: at least one memory control circuit configured to receive commands from a Host and to output command and control signals, at least one memory device configured to read and store data; at least one data buffer circuit associated 




14. The system of claim 13, wherein no local store data tag is sent to the at least one data buffer circuit over the data communications link between the Host and the at least one data buffer circuit, and no local store data tag corresponding to the write-to-buffer command is sent to the at least one data buffer circuit.
16. The system of claim 13, configured to send the store-from-buffer command and the local store data tag corresponding to that store-from-buffer command to the data buffer circuit by the memory control circuit over the link between the memory control circuit and the at least one data buffer circuit.
15. The system of claim 12, configured to send the store-from-buffer command and the local store data tag corresponding to that store-from-buffer command to the data buffer circuit by the memory control circuit over the link between the memory control circuit and the at least one data buffer circuit.
17. A method for storing data in memory devices, the method comprising: receiving a store command along with a local store data tag at a memory control circuit from a Host; sending store data to a data buffer circuit from the Host without sending a store data tag to the data buffer circuit from the Host; processing the store command in the memory control circuit into a write-to-buffer command and a store-from-buffer command; sending the write-to-buffer command to a data buffer circuit; obtaining the local store data tag from an address sequencer in a data buffer circuit; and pushing incoming data into the location in the data buffer circuit pointed to by the local store data tag obtained from the data buffer circuit local address sequencer.

9. The method of claim 17, wherein the data buffer circuit maintains a local address sequencer that contains local store data tags in 

18. The method of claim 17, wherein the data buffer circuit pushes incoming data into the data buffer after a configurable delay in response to receiving the write-to-buffer command.
17. The method of claim 16, wherein the data buffer circuit pushes incoming data into the data buffer after a configurable delay in response to receiving the write-to-buffer command.
20. The method of claim 17, wherein the memory control circuit in response to sending the write-to-buffer command to the data buffer circuit is configured not to send the local store data tag received from a Host address sequencer to the data buffer circuit.
18. The method of claim 16, wherein the memory control circuit in response to sending the write-to-buffer command to the data buffer circuit is configured not to send the store data tag received from Host local address sequencer to the data buffer circuit.
11. The system of claim 10, further configured to check whether the at least one data buffer circuit state machine-driven local address sequencer has the same next local store data tag as the state machine-driven local address sequencer of the Host, and if the next local store data tag is different, then resetting at least one of the local address sequencer of the at least one data buffer circuit and the Host.
19. The system of claim 12, further configured to check whether the state machine-driven local address pointer of the Host has the same next local store data tag as the state machine-driven local address pointer of the at least one data buffer circuit, and if the pointer is different, then resetting at least one of the local address pointers of the Host and the data buffer circuit.
11. The system of claim 10, further configured to check whether the at least one data buffer circuit state machine-driven local address sequencer has the same next local store data tag as the state machine-driven local address sequencer of the Host, and if the next local store data tag is different, then resetting at least one of the local address sequencer of the at least one data buffer circuit and the Host.
20. The method of claim 16, further configured to check whether the state machine-driven local address pointer of the Host has the same next local store data tag as the state machine-driven local address pointer of the at least one data buffer circuit, and if the pointer is different, then resetting at least one of the local address pointers of the Host and the data buffer circuit.








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brittain et al. (US PGPub 2006/0179213, hereafter referred to as Brittain).
Regarding claim 1, Brittain teaches a memory system for storing data in response to commands received from a Host, the memory system comprising: a memory control circuit to receive commands from the Host (Fig. 3 and Paragraph [0045], shows the memory controller that is controlling the memory modules using busses. While no host is actually shown the reference concerns a DIMM which are memory devices that are to be used in a larger system and receive write and read commands from a host that are then to be processed by the memory controller), at least one memory device configured to store data and receive command signals from the memory control circuit (Fig. 3 and Paragraph [0045], as stated previously, the memory modules receive signals from the controller. Paragraph [0019], states that the method is for efficiently completing writes without affecting read operations indicating that the modules receive and send data), at least one data buffer circuit associated with the at least one memory device (Paragraph [0020], state that writes are made using a “write-to-buffer” command indicating that a buffer has to exist and Fig. 6 and 8 show the read and write buffers associated with each DRAM element), a communications link for communicating data between the Host and the at least one memory device (Fig. 3, 6, and 8, show the communication links between the various components of the memory system. Paragraph [0090], states that writes are received. While it is not specified that this is the host, the writes have to be received from another entity using the memory like the host and it must be connected to the memory system (and thereby all its components) so that it can send and receive data as well as send commands), wherein the communications link includes a data communications link between the Host and the at least one data buffer circuit, and the at least one data buffer circuit and the at least one memory device, and a control communications link between the memory control circuit and the at least one data buffer circuit (Fig. 4 and 8A, show the data lines that are a part of the connections between the controller and memory devices. Paragraph [0090], as stated previously, the host is connected to the memory system and thereby all its components using command and data lines), wherein the memory control circuit is configured to: receive a store command and a local store data tag from Host over a communications link between the Host and the memory control circuit (Paragraph [0090], as stated previously. It is obvious that a store data tag was received with the command so the memory controller can accurately find the requested data when needed), in response to receiving the Host store command, decode the store command into a write-to-buffer command and store-(Paragraph [0094], states that two write processes are completed for each received write, a write-to-buffer command and an address only write (store-from-buffer command)), and send the write-to-buffer command to the data buffer circuit over the control communications link, but not send a tag with the write-to-buffer command to the data buffer circuit specifying the location to store the data in the data buffer circuit (Paragraphs [0094]-[0095], describes the two commands that are created for each write command wherein the write-to-buffer command sends the data to be written to the buffer and the address-only command send the address that the data is to be written to in memory meaning that for the first command no address is sent. Also neither the memory controller nor host specify where in the buffer the data is to be stored, only where in the memory device the data to be stored is sent).
Regarding claim 2, Brittain teaches all the limitations of claim 1. Brittain further teaches wherein no local store data tag is sent to the at least one data buffer circuit over the communication link between the Host and the at least one data buffer circuit (Paragraphs [0094]-[0095], as stated in the rejection to claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5, 7, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brittain in view of Jeddeloh et al. (US Patent 7,330,992, hereafter referred to as Jeddeloh).
Regarding claim 3, Brittain teaches all the limitations of claim 2. Brittain further teaches wherein the at least one data buffer circuit is configured to: receive store data from the Host over the data communications link between the Host and the data buffer circuit (Paragraph [0081], states that write data is sent to the write buffers from the host via the memory controller over the data lines (since that is the purpose of the data lines)), and in response to receiving the write-to-buffer command from the memory control circuit, obtain the local store data tag and  push incoming store data into the data buffer pointed to by the local store data tag obtained (Paragraph [0020], states that in response to a write-to-buffer command data is stored in the write buffers. This means that a location (represented by an address/tag/pointer) is obtained so that the buffer can identify a location as to where to save the data). Brittain does not teach obtaining the local store data tag from a local address sequencer.
Jeddeloh teaches obtaining the local store data tag from a local address sequencer (Col. 9, lines 15-38, describe the buffers being used in the system. These buffers are FIFO buffers that have read and write pointers (store data tags) that indicate where data is to be written and read. These pointers are incremented using the incoming strobe signals and clock signals. This is done by the local circuitry of the buffer and are typically how these buffers operate (see Micron Technical Note TN-04-54: High-Speed DRAM Controller Design Capture Circuits, pgs. 12-14 for more detail). Since both 
Regarding claim 4, Brittain and Jeddeloh teach all the limitations of claim 3. Brittain further teaches wherein only data is transmitted on the data communications link between the at least one data buffer circuit and the Host (Fig. 4 and 8A, as stated in the rejection to claim 1, the data lines that connect the components are used solely for transporting data), and the memory control circuit is configured to send a memory device store command to the at least one memory device, the memory device store command comprising a command and an address location to store the data in the memory devices (Paragraph [0020], states that after the write-to-buffer command is sent a “write” command that contains only the address is issued to write the data from the buffer to the memory device. Paragraph [0094]-[0095] states that the write commands are received by the control logic of the DIMM (memory device)). The combination of and reason for combining are the same as those given in claim 3.
Regarding claim 5, Brittain and Jeddeloh teach all the limitations of claim 4. Brittain further teaches wherein the memory control circuit is further configured to send the store-from-buffer command along with the local store data tag to the at least one data buffer circuit (Paragraph [0020] and [0094]-[0095], as stated in the rejection to claim 4, the control logic for the DIMM controls both the buffer circuits as well as the memory of the DIMM so when one receives the address only write, both receive it since the same control logic is in charge of both). The combination of and reason for combining are the same as those given in claim 3.
Regarding claim 7, Brittain and Jeddeloh teach all the limitations of claim 5. Brittain further teaches wherein the data buffer circuit is further configured to pull store data from the data buffer location pointed to by the local store data tag received with the store-from-buffer-command from the memory control circuit over the control communications link and send the store data to the at least one memory device (Paragraphs [0080]-[0082], describe the two different write operations. One which is used to write data to the buffer and one which is used to write the data from the buffer to memory. It is obvious that there is a tag/indicator (store data tag) in the address-only write that indicates to the buffer what data is to be moved to memory so that the pipeline of moving data is properly maintained as well as ensure that the address-only write corresponds to the appropriate write-to-buffer command). The combination of and reason for combining are the same as those given in claim 3.
Regarding claim 17, claim 17 is the method claim associated with claims 1-3. Since Brittain and Jeddeloh teach all the limitations of claims 1-3, they also teach all the limitations of claim 17; therefore the rejections for claims 1-3 also apply to claim 17.
Regarding claim 18, Brittain and Jeddeloh teach all the limitations of claim 17. Brittain further teaches writing to a buffer memory and delaying a write command (Paragraph [0020], as stated in the rejection to claim 1, states that writes are made to the buffer using a “write-to-buffer” command. Paragraph [0087], describes a wait period before issuing writes to the idle DIMM). Since Brittain and Jeddeloh teach both writing to a buffer and delaying a write it would have been obvious to one of ordinary skill in the art to combine the prior art elements according to known methods by modifying the teachings of Brittain and Jeddeloh to delay the write to the buffer in the same manner as delaying the write memory to obtain the predictable result of when the data is moved to the buffer after a configuration delay.
Regarding claim 20, Brittain and Jeddeloh teach all the limitations of claim 17. Brittain further teaches wherein the memory control circuit in response to sending the write-to-buffer command to the data buffer circuit is configured not to send the local store data tag received from a Host address sequencer to the data buffer circuit (Paragraph [0020] and [0081], state that the write-to-buffer command is used to send the data to the buffers while the address-only command is used to send the address to the buffer circuit). The combination of and reason for combining are the same as those given in claim 3.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brittain and Jeddeloh as applied to claim 5 above, and further in view of Best et al. (US Patent 9,792,965, hereafter referred to as Best).
Brittain and Jeddeloh teach all the limitations of claim 5. Brittain and Jeddeloh do not teach wherein the store-from-buffer command and the local store data tag are 
Best teaches the use of BCOM links (Col. 2 line 46 – Col. 3, line 8, describe the buffer system which includes private busses that can be referred to as BCOM busses). Since both Brittain/Jeddeloh and Best teach the use of DIMMs it would have been obvious to one of ordinary skill in the art to substitute the connections of Brittain and Jeddeloh with the BCOM busses of Best to obtain the predictable result of having the store-from-buffer command and store data tag sent to the buffer circuit over a BCOM link.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brittain in view of Shallal et al. (US PGPub 2017/0109058, hereafter referred to as Shallal).
Brittain teaches all the limitations of claim 1. Brittain further teaches a group of data buffer circuits formed on a separate chip and arranged on the module (Fig. 4, shows buffers 320 and 322 on the DIMM module in the buffer device 402), and a plurality of memory devices formed on separate chips and arranged in groups on the module (Fig. 4, shows the DIMM module with multiple SDRAM chips). Brittain does not teach the system further comprises at least one module having the memory circuit formed on a single chip and arranged on the module and a group of data buffer circuits formed on separate chips and arranged on the module.
Shallal teaches at least one module having the memory circuit formed on a single chip and arranged on the module and a group of data buffer circuits formed (Fig. 1A, shows memory module 120 with data buffer circuits 1221 and 1222 along with memory controller 126). Since Brittain and Shallal teach DIMMs it would have been obvious to one of ordinary skill in the art to substitute the structure of Shallal for the one of Brittain to obtain the predictable result of having the memory controller on the same module as the data buffer circuits, which are composed of multiple separate buffer circuits.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brittain in view of Best.
Brittain teaches all the limitations of claim 1. Brittain does not teach wherein only data and CRC are transmitted on the link between the Host and the data buffer circuit. 
Best teaches wherein only data and CRC are transmitted on the link between the Host and the data buffer circuit (Fig. 6 and Col. 6, lines 64-65, states that CRC information can be address to the header of the data being sent along the DQx lines, which are a data line for carrying read only data and status information (part of that is the CRC information) to the controller). Since both Brittain and Best teach the use of DIMMs it would have been obvious to one of ordinary skill in the art to combine the prior art elements according to known methods be modifying the teachings of Brittain to also carry CRC data along the data lines as taught in Best to obtain the predictable result of .
Allowable Subject Matter
Claims 9-11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-16 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132